Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Reconsideration filed 12/07/2021 has been entered.  Claims 1-12 remain pending.  
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the Examiner interpreted R/Df of Oono as R1’/R1 of the claimed invention and further equated R of Oono as the numerator R1’ of the claimed ratio; therefore, the prior art does not teach all limitations the claimed invention. 
The Examiner respectfully disagrees. As described in the rejection of claim 1 in Non-Final Rejection mailed 10/01/2021, R of Oono has a tangential line as claimed is located at the outer diameter of the inlet curved surface. Therefore the outer diameter of the inlet curved surface and the claimed length (effectively D1’ of Figure 4) have the same value and the difference between them is zero and R1’ is zero therefore R1’/R1 = 0/R1 = 0, or in the case of Oono’s symbols 0/R = 0, which would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention. For the above aforementioned reasons, the rejections are hereby maintained. 
See also prior art cited but not relied upon in Conclusion section below. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040258530 to Oono.
	(a) Regarding claim 1: 
(i) Oono discloses an axial blower (see title) comprising: 
a rotating blade assembly (fan 2/6) including a plurality of blades (propeller blades 21/61); 
a motor (engine 1) to rotate the rotating blade assembly to generate an airflow (Par 0071-0073); and 
a bell mouth (shroud 4) being a frame surrounding the rotating blade assembly from a direction perpendicular to a rotation axis of the rotating blade assembly (Figs 17/20-22),
wherein the bell mouth has an inlet curved surface (curved portion 45) on an upstream side of the airflow (Figs 17/20-22), 
the inlet curved surface becoming narrower toward a downstream side of the airflow (flow direction arrows on “+ side” of fan, Figs 17/20-22) in an axial direction of the rotation axis (rotation axis O), and 
R1'/R1=0 where R1 represents a radius of curvature of the inlet curved surface (radius R of curved portion 45) and R1' represents a difference between an outer diameter of the inlet curved surface and a length obtained by doubling a distance between a position at which a tangential line at an upstream end of the inlet curved surface is perpendicular to the rotation axis and to which the inlet curved surface is extended and the rotation axis (R1’ = 0 since the position having a tangential line as claimed is located at an outer diameter of the inlet curved surface, Figs 17/20-22).
(ii) The Applicant has disclosed no criticality, nor any new or unexpected results, of having the ratio R1’/R1 be infinitely close to zero but non-zero and the ratio R1’/R1 disclosed by Oono is so mathematically close to the claimed ratio that the difference between the range claimed and that of Oono is virtually negligible.  Therefore the prior art would perform the same as the claimed invention for an R1’/R1 which is nearly zero is evidenced by the change in air volume and noises levels at R1’/R1 levels slightly greater than zero, e.g. 0.02 or 0.05, being virtually negligible as shown in Figures 15-17 of the present application. In view of the above, a prima facie case of obviousness exists; please see MPEP 2144.05(I). 
	(b) Regarding claim 2:
(i) Oono teaches the axial blower according to claim 1. 
(ii) Oono further discloses wherein R1/D≤0.05 (Pars 0040/0107-0108, Figs 18-19) is satisfied where D represents an outer diameter of the rotating blade assembly (fan diameter Df).
Claim 3-4 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040258530 to Oono in view of US 20040136830 to Eguchi.
	(a) Regarding claim 3:
(i) Oono teaches the axial blower according to claim 1. 
(ii) Oono further discloses a blade cross section of each blade along at a plane a radial direction including the rotation axis (such cross section must exist although not shown) does not explicitly disclose wherein: 
a blade cross section of each blade at a plane along a radial direction including the rotation axis is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction, and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein for each blade:
a blade cross section of each blade at a plane along a radial direction (Figs 4A-4C) including the rotation axis (rotation central axis O, Fig 3) is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction (Par 0109, Fig 4A), and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction (Par 0109, Figs 4B-4C).
Oono to incline as taught by Eguchi for the purpose of reducing noise and achieving superior aero-performance (Par 0007).
	(b) Regarding claim 4:
(i) Oono teaches the axial blower according to claim 1. 
(ii) Oono does not disclose wherein: 
each blade has an inflection point located between an outer side and an inner side, 
the inflection point being a point at which a direction to which a blade cross section is convex changes, and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point, and convex to a downstream side of the airflow on an outer side of the inflection point.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 
	(c) Regarding claim 6:
(i) Oono teaches the axial blower according to claim 2.
(ii) Oono further discloses a blade cross section of each blade at a plane along a radial direction including the rotation axis (such cross section must exist although not shown) does not explicitly disclose wherein: 
a blade cross section of each blade at a plane along a radial direction including the rotation axis is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction, and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein for each blade:
a blade cross section of each blade at a plane along a radial direction (Figs 4A-4C) including the rotation axis (rotation central axis O, Fig 3) is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction (Par 0109, Fig 4A), and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction (Par 0109, Figs 4B-4C).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as taught by Oono to incline as taught by Eguchi for the purpose of reducing noise and achieving superior aero-performance (Par 0007).
(d) Regarding claim 7:
(i) Oono teaches the axial blower according to claim 2. 
(ii) Oono does not disclose wherein: 
each blade has an inflection point located between an outer side and an inner side, 
the inflection point being a point at which a direction to which a blade cross section is convex changes, and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point, and convex to a downstream side of the airflow on an outer side of the inflection point.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade cross section as taught by Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 
	(e) Regarding claim 8:
(i) The proposed combination teaches the axial blower according to claim 3. 
(iii) Eguchi further teaches wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade cross section as taught by Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 
(f) Regarding claim 9:
(i) The proposed combination teaches the axial blower according to claim 6. 
(iii) Eguchi further teaches wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade cross section as taught by Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 



Claim 5 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040258530 to Oono in view of US 20040136830 to Eguchi in further view of US 20150071786 to Kumon.
	(a) Regarding claims 5 & 10-12:
(i) The proposed combination teaches the axial blower according to claims 4, 7, 8, and 9.
(ii) The proposed combination does not explicitly teach wherein: 
a radius of curvature of the blade on the outer side of the inflection point gradually decreases from a blade leading edge toward a blade tailing edge, reaches a minimum value, and then gradually increases, and 
a radius of curvature of the blade on the inner side of the inflection point gradually decreases from the blade leading edge toward the blade trailing edge.
(iii) Kumon is also in the field of fans (see title) and teaches a fan (propeller fan 110) comprising a plurality of blades (blades 21), wherein each blade of the plurality of blades comprises: 
an inflection point (coupling portion 33) between a convex inner side (inner region 31) and a concave outer side (outer region 32), 
a radius of curvature of the blade on the outer side of the inflection point gradually decreases from a blade leading edge (front edge portion 22) toward a blade tailing edge (rear edge portion 24), reaches a minimum value, and then gradually increases (angle theta decreases to minimum then increases again in path from leading edge to trailing edges, Par 0167-0168; reasonably disclosed in Figs 16-19), and 
a radius of curvature of the blade on the inner side of the inflection point gradually decreases from the blade leading edge toward the blade tailing edge (reasonably disclosed in Figs 16-19).
Kumon for the purpose of lowering noise and power consumption (Par 0007) while preventing separation of flow (Par 0008). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5520513 to Kuroki teaches wherein changing an inclination angle θ, defined as the angle formed from the radially outward and axially forward extension of a curved inlet surface (semi-axes a and b of intake portion 9, Fig 4) drastically affects the noise level of a fan (Fig 7), wherein the radially outward extension itself drastically affects noise level of a fan (Figs 5/9), and wherein varying a radius of curvature while the radially outward and axially forward extensions are fixed drastically affects noise level of a fan (Figs 12/14, Col 6 Ln 51 - Col 7 Ln 18).
US 6595744 to Van Houton teaches wherein radial and axial semi-axes of an approximately elliptical inlet curved surface affects the performance of the fan (Fig 3b), wherein the radial and axial semi-axes may have the same magnitude (i.e. circular; radial semi-axis may be 0.4 to 1.0 times axial semi-axis), and wherein the inlet curved surface has a radial outer diameter (i.e. where the curved surfaces 241/242 transition to linear radially extending surface, Figs 3a/4b/5b and 7-9b) which is reasonably disclosed in Figures 3a/4b/5b and 7-9b as being very slightly less than the diameter of major semi-axis ax (i.e. where the defining ellipse would have a tangent perpendicular to an axis of rotation, Fig 3a; the radial semi-axis ar being about 0.02 and 0.11 times a fan diameter (diameter of fan radius (Rle and Rte, Fig 5a). 
US 5249927 to Vera teaches an inlet curved surface (meridian sections 110/120) which varies (best seen in Figs 1-2C ) from an inclination of the surface perpendicular to a rotational axis (100).  
US 7559744 to Suzuki teaches wherein a bellmouth shape (B) having a curved inlet surface (inclination 2d, bell mouth region Bc, curved portion of air path 42 of shroud 32, Figs 9-10) which terminates at a radially outer diameter (diameter where curved portion transitions to linear portion) to a linear portion extending radially outward from the curved inlet surface at an angle slightly less than perpendicular to an axis of rotation (axial center 5, Figs 1 & 10-11).  
US 8616844 to Farlow teaches a curved inlet surface (third wall 26) having a radius of curvature (R) which is less than 0.05 times a diameter (D, twice fan radius Rf) of a fan having fan blades (see abstract, Fig 2)
US 7037077 to Oono, US 6994523 to Eguchi, and US 9816521 to Kumon are the resultant patent documents of the above aforementioned and previously cited US PGPub documents to Oono, Eguchi, Kumon respectively.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745